Name: Commission Implementing Regulation (EU) NoÃ 623/2013 of 27Ã June 2013 amending Regulation (EC) NoÃ 1238/95 as regards the level of the annual fee payable to the Community Plant Variety Office
 Type: Implementing Regulation
 Subject Matter: research and intellectual property;  agricultural activity;  EU institutions and European civil service;  taxation
 Date Published: nan

 28.6.2013 EN Official Journal of the European Union L 177/20 COMMISSION IMPLEMENTING REGULATION (EU) No 623/2013 of 27 June 2013 amending Regulation (EC) No 1238/95 as regards the level of the annual fee payable to the Community Plant Variety Office THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights (1) (the Basic Regulation), and in particular Article 113 thereof, After consulting the Administrative Council of the Community Plant Variety Office, Whereas: (1) Article 9(1) of Commission Regulation (EC) No 1238/95 of 31 May 1995 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety Office (2), sets out the level of the fee payable to the Community Plant Variety Office (the Office), for each year of the duration of a Community plant variety right as provided for in Article 113(2)(d) of Regulation (EC) No 2100/94. (2) The financial reserve of the Office has exceeded the level necessary to maintain a balanced budget and to safeguard the continuity of its operations. For this reason the annual fee should be reduced as from the year 2014. (3) Regulation (EC) No 1238/95 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Community Plant Variety Rights, HAS ADOPTED THIS REGULATION: Article 1 In Article 9 of Regulation (EC) No 1238/95, paragraph 1 is replaced by the following: 1. The Office shall charge a holder of a Community plant variety right (the holder) a fee of EUR 250 for each year of the duration of a Community plant variety right (annual fee), as referred to in Article 113(2)(d) of the Basic Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 227, 1.9.1994, p. 1. (2) OJ L 121, 1.6.1995, p. 31.